IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS WOOD, : Civil Action No. 3:18-cv-1788
Plaintiff (Judge Munley)
v.
OFFICER BROWN,

Defendant

ORDER
AND NOW, to wit, this 14" day of November 2019, upon consideration of
Defendant’s motion (Doc. 36) for summary judgment pursuant to Federal Rule of Civil
Procedure 56, and for the reasons set forth in the Court’s Memorandum of the same date,
it is hereby ORDERED that:

1. Defendant’s motion (Doc. 36) for summary judgment is DEEMED
unopposed and GRANTED.

2. The Clerk of Court is directed to ENTER judgment in favor of Defendant
Brown and against Plaintiff.

3. The Clerk of Court is further directed to CLOSE this case.

4. Any appeal from this order is deemed frivolous and not in good faith.
See 28 U.S.C. § 1915(a)(3).

BY THE COURT:
s/James M. Munley

JUDGE JAMES M. MUNLEY
United States District Court
